The evidence submitted on behalf of the Plaintiff herein established:
1. The land in question was originally assigned in 1946 by Aifa’i Fagaima acting as the duly appointed representative of the matai to Ropati and Caroline Manuma and their children.
2. That at the time of the assignment in 1946 Aifa’i Fagaima, as a matter of courtesy, consulted with to be assigned, but such consultation was not required to make a valid assignment.
3. That the assignment made was unconditional and final.
4. That the Plaintiff herein failed to establish any factual or legal grounds upon which an action for eviction of the Defendants could be maintained.
*57IT IS THEREFORE, THE JUDGMENT OF THE COURT
I
The motion to dismiss is hereby granted with prejudice.